Title: From John Adams to Louisa Catherine Johnson Adams, 29 November 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson


				
					my dear Daughter
					Montezillo Novber. 29—1819
				
				one week more will effectually relieve you from your ennui which perhaps may be succeeded by fatigues more difficult to bear—if not more dangerous to Health—Kings of England when they have wished to carry some great point with Parliament, have informed that Assembly that the Eyes of all Europe were upon them it—and it may be safely said that the eyes of all Europe, and of all America North and South English Spanish Potuguese &c &c in the Islands, and on the Continent are now turned towards the approaching Cession of Congress, expectation is on tiptoe—Subjects of Debate, if not of passionate discussion, and party dissensions occour in great numbers—which however as they are better known to you than to me—I shall not innumerate—I rejoice to hear that my Son is in good health—yet I pity him, because I believe the task of public business will lie heavily heavier upon him, than any other person—The news from various parts of Europe ressemble the rumbleing noises and slight tremblings of the Earth which commonly precedes the great Eruptions of Volcanos—Germany Prussia England and Spain—Indicate symtoms of Effervescence—but I hope there will be no great explosion—for I have been stuned and deafen’d by the din of War—and I hope never to hear another blast of his trumpet—We are, here all well—pleasing ourselves with the hope of seeing the Collegians on Thursday our great Anniversary festival—my love to my Son—and my Grand sons—and all your, and their Connections—tell Charles that I have hope of a letter from him—and that I rejoice to hear that he is pleased with the scenes about him—and espicially with his school, and his new school mates—that I hope he will sometimes be permitted to hear the Oratory Logic and Rhetoric of the Fathers of this Country in both Houses of Congress—I am in as good Health, as when you left were here—Louisa and Susan send love—little Susan, also, sends duty to her dear Auntee—and talks a great deal about her—I am my dear daughter your Affectionate friend / and Father
				
					John Adams
				
				
			